

116 HR 6605 IH: Helping Hospitals in Need Act
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6605IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Mrs. Hayes introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide additional amounts to the Public Health and Social Services Emergency Fund, and for other purposes.1.Short titleThis Act may be cited as the Helping Hospitals in Need Act.2.Additional funding for the Public Health and Social Services Emergency Fund(a)Additional appropriationThere is hereby appropriated, out of any amounts in the Treasury not otherwise appropriated, $100,000,000,000 for an additional amount for Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund, to be merged with amounts made available to such account by division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).(b)Purposes of fundsThe Secretary of Health and Human Services shall seek to obligate and expend the amount appropriated by subsection (a) in a manner that prioritizes funding for—(1)hospitals and health care providers that the Secretary determines serve a high proportion of uninsured or low income patients, including based on—(A)whether the hospital has received disproportionate share hospital payments under section 1886(r) of the Social Security Act (42 U.S.C. 1395ww) with respect to fiscal year 2019;(B)whether the hospital has received disproportionate share hospital payments under section 1925 of such Act (42 U.S.C. 1396r–6) with respect to fiscal year 2019; and(C)any other factors specified by the Secretary, including whether the hospital is identified as a safety-net hospital by the National Academy of Medicine; and(2)States, including the District of Columbia and the territories or possessions of the United States, that the Secretary, in coordination with the Director of the Centers for Disease Control and Prevention, determines to have the highest per capita hospitalization rates for confirmed cases of COVID–19.